Case 1:17-cv-00052-IMK-MJA Document 114-24 Filed 07/08/19 Page 1 of 26 PageID #:
                                     1197
Case 1:17-cv-00052-IMK-MJA Document 114-24 Filed 07/08/19 Page 2 of 26 PageID #:
                                     1198
Case 1:17-cv-00052-IMK-MJA Document 114-24 Filed 07/08/19 Page 3 of 26 PageID #:
                                     1199
Case 1:17-cv-00052-IMK-MJA Document 114-24 Filed 07/08/19 Page 4 of 26 PageID #:
                                     1200
Case 1:17-cv-00052-IMK-MJA Document 114-24 Filed 07/08/19 Page 5 of 26 PageID #:
                                     1201
Case 1:17-cv-00052-IMK-MJA Document 114-24 Filed 07/08/19 Page 6 of 26 PageID #:
                                     1202
Case 1:17-cv-00052-IMK-MJA Document 114-24 Filed 07/08/19 Page 7 of 26 PageID #:
                                     1203
Case 1:17-cv-00052-IMK-MJA Document 114-24 Filed 07/08/19 Page 8 of 26 PageID #:
                                     1204
Case 1:17-cv-00052-IMK-MJA Document 114-24 Filed 07/08/19 Page 9 of 26 PageID #:
                                     1205
Case 1:17-cv-00052-IMK-MJA Document 114-24 Filed 07/08/19 Page 10 of 26 PageID #:
                                     1206
Case 1:17-cv-00052-IMK-MJA Document 114-24 Filed 07/08/19 Page 11 of 26 PageID #:
                                     1207
Case 1:17-cv-00052-IMK-MJA Document 114-24 Filed 07/08/19 Page 12 of 26 PageID #:
                                     1208
Case 1:17-cv-00052-IMK-MJA Document 114-24 Filed 07/08/19 Page 13 of 26 PageID #:
                                     1209
Case 1:17-cv-00052-IMK-MJA Document 114-24 Filed 07/08/19 Page 14 of 26 PageID #:
                                     1210
Case 1:17-cv-00052-IMK-MJA Document 114-24 Filed 07/08/19 Page 15 of 26 PageID #:
                                     1211
Case 1:17-cv-00052-IMK-MJA Document 114-24 Filed 07/08/19 Page 16 of 26 PageID #:
                                     1212
Case 1:17-cv-00052-IMK-MJA Document 114-24 Filed 07/08/19 Page 17 of 26 PageID #:
                                     1213
Case 1:17-cv-00052-IMK-MJA Document 114-24 Filed 07/08/19 Page 18 of 26 PageID #:
                                     1214
Case 1:17-cv-00052-IMK-MJA Document 114-24 Filed 07/08/19 Page 19 of 26 PageID #:
                                     1215
Case 1:17-cv-00052-IMK-MJA Document 114-24 Filed 07/08/19 Page 20 of 26 PageID #:
                                     1216
Case 1:17-cv-00052-IMK-MJA Document 114-24 Filed 07/08/19 Page 21 of 26 PageID #:
                                     1217
Case 1:17-cv-00052-IMK-MJA Document 114-24 Filed 07/08/19 Page 22 of 26 PageID #:
                                     1218
Case 1:17-cv-00052-IMK-MJA Document 114-24 Filed 07/08/19 Page 23 of 26 PageID #:
                                     1219
Case 1:17-cv-00052-IMK-MJA Document 114-24 Filed 07/08/19 Page 24 of 26 PageID #:
                                     1220
Case 1:17-cv-00052-IMK-MJA Document 114-24 Filed 07/08/19 Page 25 of 26 PageID #:
                                     1221
Case 1:17-cv-00052-IMK-MJA Document 114-24 Filed 07/08/19 Page 26 of 26 PageID #:
                                     1222
